Hill, J.
. 1. It appears from the allegations of the petition that the questions in issue in the present ease have been adjudicated on affidavit of illegality.
2. On construction of paragraphs 13 and 14 of the petition, the plaintiff admits that there is some amount due, but does not pay or tender any amount. In such circumstances the plaintiff must pay or tender such amount as is admitted to be due. Hardwick v. Dalton, 140 Ga. 633 (79 S. E. 533).
3. Under the allegations of the petition the court did not err in sustaining the demurrer.

Judgment affirmed.


All the Justices concur, except Russell, O. J., disqualified, and Atkinson, J., who dissents.

J. H. Fellcer, for plaintiff.
H. C. Gox and Orrin Roberts, for defendant.